Citation Nr: 1446493	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Columbia, South Carolina. 
 
A hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the proceeding is associated with the record.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals the June 2014 hearing transcript.  The remaining documents are either not pertinent to the present appeal or duplicative of documents already contained within the physical claims file.
 
The merits of the underlying service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for sleep apnea, a back disorder, hypertension, and a heart disorder were previously considered and denied by the RO in a November 2007 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal. There was also no evidence received within one year of that determination. 

2.  The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

4. The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

5. The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for sleep apnea, a back disorder, hypertension, and a heart disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for sleep apnea is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for coronary artery disease is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claims of entitlement to service connection for sleep apnea, a low back disorder, hypertension, and coronary artery disease in an October 2006 rating decision.  The RO reconsidered that determination in a November 2007 rating decision. The Veteran was notified of that decision, but he did not appeal it or submit new and material evidence within the one-year appeal period. Therefore, this decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).  


Low back disorder

At the time of the November 2007 rating decision, the evidence consisted of the Veteran's service treatment records, post-service treatment records, records from the Social Security Administration (SSA), lay statements, and a statement that purports to be from a research technician at Stamford Medical Research Center.  The RO denied the claim because his service treatment records show that he no subjective complaints, did not receive any medical treatment, and had no diagnosed back disorder in service.  There was also no medical evidence showing that he was diagnosed within one of service.  

The evidence submitted since the November 2007 rating decision includes additional post-service treatment records, additional lay statements, ad responses from Wiesbaden Hospital and Stamford Hospital, and the Veteran's hearing testimony.  

The majority of this evidence is new in that it was not previously of record, and some of it is not cumultative or redundant of the evidence already considered.  With regard to whether the evidence is material, Board notes that are several lay statements attesting to the fact that the Veteran underwent back surgery in service.  One of the individuals also stated that he saw a surgical scar when the Veteran returned home from Germany.  Such statements relate to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a low back disorder. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Sleep apnea

The evidence of record at the time of the November 2007 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, SSA records, and lay statements.  The RO denied the claim because his service treatment records did not reveal any subjective complaints, medical treatment, or diagnosis of sleep apnea.  There was also no evidence showing that he was diagnosed with sleep apnea shortly after service.

The Board finds the Veteran's testimony at the Board hearing to be new and material.  The Veteran provided details regarding "blanket parties" that he alleges are related to his sleep apnea, specifying incidents where he felt unable to breathe and alleging that he was abused because he snored.  The Board finds these details, when presumed credible for the purposes of reopening the claim, to constitute new and material evidence as they were not previously of record and support the finding of an in-service incident or injury that constitutes the onset of his sleep apnea.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for sleep apnea. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Hypertension and coronary artery disease

The evidence of record at the time of the November 2007 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, SSA records, and lay statements.  The RO denied the claims for service connection for hypertension and a heart disorder because his service treatment records did not reveal any complaints, treatment, or diagnosis of these disorders.  There was also no evidence showing that he was diagnosed with hypertension or a heart disorder within one year of service.

The Board finds that a June 2014 letter from D.G, ARNP (initials used to protect privacy) is new and material.  In that letter she indicated that it was possible that there was a relationship between the Veteran's service-connected PTSD and his blood pressure and heart disorder.   This evidence was not previously considered by the RO, and it relates to unestablished facts necessary to substantiate the claims. Thus, the Board finds that this evidence is both new and material, and the claims for service connection for hypertension and coronary artery disease are reopened. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for coronary artery disease is reopened.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea.  He has contended he had problems with snoring in service.  He also claimed that he was assaulted in service because he snored.  The evidence shows that he has been diagnosed with sleep apnea since his period military service.  Therefore, the Board finds that a medical examination and medical opinion are needed to determine the nature and etiology of his current sleep apnea.  

The Veteran was afforded a VA examination in May 2012 in connection with his claims for service connection for hypertension and coronary artery disease (CAD).  The examiner noted diagnoses of hypertension and coronary artery disease and opined that "within the medical literature, there is no causal relationship as to the risk factors between PTSD and CAD/HTN, therefore CAD/HTN is less likely than not secondary/aggravated by PTSD."  However, the Veteran later submitted a June 2014 statement from D.G., ARNP, stating that "when PTSD is exacerbated by stimuli reminiscent of combat, physiological responses are typically increased heart rate and blood pressure.  An increase in cortisol levels follows this course which can initiate the inflammatory response.  Direct correleation of hypertension and other cardiac problems related to this pathway is certainly possible."  Medical literal was also submitted to support the claim.  Therefore, the Board finds that a clarifying medical opinion is necessary.

The Board further notes that the Veteran has indicated that he underwent spine surgery at Wiesbaden Hospital in Germany.  The RO did attempt to obtain records from that hospital that were dated in 1978; however, at his June 2014 hearing, the Veteran indicated that the surgery occurred sometime between November 1978 and January 1979.  Therefore, a search should also be made for records dated in January 1979.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's medical records from Wiesbaden Hospital in Germany documenting spine surgery in January 1979.

The AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his service records, as well as any further action to be taken. 

2.  The AOJ should refer the Veteran's claims file to the May 2012 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension and coronary artery disease.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not the Veteran's hypertension and coronary artery disease are related to his military service.

The examiner should also state whether it is at least as likely as not the Veteran's hypertension and coronary artery disease are caused by or permanently aggravated by his service-connected PTSD.  In rendering this opinion, the examiner should consider the June 2014 statement from a nurse practitioner and the medical literature submitted by the Veteran.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he snored in service and was assaulted as a result of his snoring. See hearing transcript, pages 18-20.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not the Veteran's sleep apnea is related to his military service.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his current low back disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he injured his low back in service as a result of lifting heavy projectiles and that he underwent surgery in service.  He has indicated that he required corrective surgery after service.    

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not the Veteran's current low back disorder is related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, and the matters referred to the RO above have been adjudicated, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


